[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                          MAY 27, 2008
                                        No. 07-14540
                                                                       THOMAS K. KAHN
                                                                            CLERK

                           D. C. Docket No. 04-00877-CV-T-E

M.D., a minor, by and through his next friends and parents
Carlton and Patricia Daniels,
                                                  Plaintiff-Appellee,

                                            versus

LLOYD SMITH, Lee County Sheriff Deputy, in his
individual capacity,

                                                           Defendant-Appellant.


                      Appeal from the United States District Court
                          for the Middle District of Alabama


                                       (May 27, 2008)

Before DUBINA and BARKETT, Circuit Judges, and SCHLESINGER,* District
Judge.

_____________________
*Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:

      Appellant, Deputy Sheriff Lloyd Smith (“Deputy Smith”), appeals the

district court’s summary judgment order denying Smith qualified immunity on

M.D.’s claim of excessive force in violation of his Fourth Amendment right. The

issue presented on appeal is whether the district court erred in denying Deputy

Smith’s motion for summary judgment on M.D.’s excessive force claim. We

review de novo a district court’s order on summary judgment. Skop v. City of

Atlanta, Ga., 485 F.3d 1130, 1136 (11th Cir. 2007).

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we affirm the district court’s order denying summary judgment

based on its well-reasoned memorandum opinion filed on August 27, 2007.

      AFFIRMED.




                                         2